PROXY AGREEMENT

 




This Proxy Agreement (the “Agreement”) is dated November 28, 2011 and is entered
into between Panjin Hengrun Biological Technology Development Co., Ltd.
盘锦恒润生物技术开发有限公司，a company with limited liability formed under the laws of the
People’s Republic of China (“Party A”), and Liaoning Dingxu Ecological
Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司， a company with limited
liability formed under the laws of the People’s Republic of China (“Party B”)
and each of the shareholders of Party B (“Shareholders”). Party A, Party B, and
Shareholders are collectively referred to in this Agreement as the “Parties.”

”




RECITALS

 

A.

The Shareholders hold a majority of the outstanding shares of Party B;

 

B.

The Shareholders are willing to entrust the person designated by the Proxy
Holder with their voting rights (with respect to shares held by each such party)
without any limitations, at any shareholder meeting of Party B.

 

 

NOW THEREFORE, the parties agree as follows:

  

1.

Each Shareholder hereby agrees to irrevocably grant the person designated by the
Proxy Holder with the right to exercise his, her or its shareholder voting
rights and other shareholder right, including the attendance at and the voting
of such shares at the shareholder’s meeting of Party B (or by written consent in
lieu of a meeting) in accordance with applicable laws and its Articles of
Association, including but not limited to the rights to sell or transfer all or
any of his equity interests of Party B, and appoint and vote the directors and
the Chairman as the authorized representative of the shareholders of Party B.

 

2.

The Proxy Holder agrees to designate the person who accepts the authority
granted by the Shareholders hereunder pursuant to the Article 1 of this
Agreement, and the designated person shall represent the Shareholders to
exercise the Shareholders’ voting rights and other shareholder rights pursuant
to this Agreement.

 

3.

The Shareholders hereby acknowledge that, whatever any change with the equity
interests of Party B, they shall both entrust the person designated by the Proxy
Holder with all shareholder’s voting rights and all the rights of shareholders;
if the Shareholders transfer their equity interests of Party B to any individual
or Party B, the Proxy Holder, or the individuals or entities designated by the
Proxy Holder (the “Transferee”), they shall compel and assure that such
Transferee sign an agreement with the same terms and conditions of this
Agreement granting the Proxy Holder the shareholder rights of Transferee.

 

4.

The Shareholders hereby acknowledge that the obligations of the Shareholders
under this Agreement are separate, and if one such party shall no longer be a
shareholder of Party B, the obligations of the other party shall remain intact.

 

5.

The Shareholders hereby acknowledge that if the Proxy Holder withdraws the
appointment of the relevant person, the Proxy Holder will withdraw the
appointment and authorization to this person and authorize other persons, in
substitution, designated by the Proxy Holder for exercising shareholder voting
rights and other rights of themselves at the shareholder meetings of Party B.

 

6.

This Agreement has been duly executed by the parties’ authorized representatives
as of the date first set forth above and shall be effective simultaneously.

 

7.

The effective term shall be ten (10) years and may be extended by the written
agreement among the Parties upon the expiration of this Agreement.

 

8.

Any amendment and/or rescission shall be agreed by the Parties in writing.

 








--------------------------------------------------------------------------------

IN WITNESS WHEREOF each party hereto have caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.




PARTY A:




Panjin Hengrun Biological Technology Development Co., Ltd.

盘锦恒润生物技术开发有限公司




Authorized Signing Officer:







/s/ Chin Yung Kong

____________________________

Chin Yung Kong







PARTY B:




Liaoning Dingxu Ecological Agriculture Development Co., Ltd.

辽宁鼎旭生态农业发展有限公司




Authorized Signing Officer:







/s/ Yong Huang

____________________________

Yong Huang

 

SHAREHOLDERS:







/s/ Yong Huang

____________________________

Yong Huang










/s/Yingchun Meng

____________________________

Yingchun Meng










/s/Wenju Lv

____________________________

Wenju Lv










/s/Geng Chen

____________________________

Geng Chen










/s/Hai Song

____________________________

Hai Song






